 



Exhibit 10.13
TierOne Corporation
AMENDED AND RESTATED 2003 STOCK OPTION PLAN
ARTICLE I
ESTABLISHMENT OF THE PLAN
     TierOne Corporation (the “Corporation”) hereby amends and restates its 2003
Stock Option Plan (as amended and restated, the “Plan”) upon the terms and
conditions hereinafter stated, with the amendment and restatement effective as
of July 27, 2006.
ARTICLE II
PURPOSE OF THE PLAN
     The purpose of this Plan is to improve the growth and profitability of the
Corporation and its Subsidiary Companies by providing Employees and Non-Employee
Directors with a proprietary interest in the Corporation as an incentive to
contribute to the success of the Corporation and its Subsidiary Companies, and
rewarding Employees and Non-Employee Directors for outstanding performance. All
Incentive Stock Options issued under this Plan are intended to comply with the
requirements of Section 422 of the Code, and the regulations thereunder, and all
provisions hereunder shall be read, interpreted and applied with that purpose in
mind. Each recipient of an Option hereunder is advised to consult with his or
her personal tax advisor with respect to the tax consequences under federal,
state, local and other tax laws of the receipt and/or exercise of an Option
hereunder.
ARTICLE III
DEFINITIONS
     The following words and phrases when used in this Plan with an initial
capital letter, unless the context clearly indicates otherwise, shall have the
meanings set forth below. Wherever appropriate, the masculine pronouns shall
include the feminine pronouns and the singular shall include the plural.
     3.01 “Bank” means TierOne Bank, the wholly owned subsidiary of the
Corporation.
     3.02 “Beneficiary” means the person or persons designated by an Optionee to
receive any benefits payable under the Plan in the event of such Optionee’s
death. Such person or persons shall be designated in writing on forms provided
for this purpose by the Committee and may be changed from time to time by
similar written notice to the Committee. In the absence of a written
designation, the Beneficiary shall be the Optionee’s surviving spouse, if any,
or if none, his estate.
     3.03 “Board” means the Board of Directors of the Corporation.

1



--------------------------------------------------------------------------------



 



     3.04 “Change in Control of the Corporation” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank as provided under
Section 409A of the Code and the regulations thereunder.
     3.05 “Code” means the Internal Revenue Code of 1986, as amended.
     3.06 “Committee” means a committee of two or more directors appointed by
the Board pursuant to Article IV hereof, each of whom shall be a Non-Employee
Director (i) as defined in Rule 16b-3(b)(3)(i) of the Exchange Act or any
successor thereto, and (ii) within the meaning of Section 162(m) of the Code or
any successor thereto.
     3.07 “Common Stock” means shares of the common stock, $0.01 par value per
share, of the Corporation.
     3.08 “Director” means a member of the Board of Directors of the Corporation
or a Subsidiary Corporation or any successors thereto, including Non-Employee
Directors as well as Officer and Employees serving as Directors.
     3.09 “Director Emeritus” and “Advisory Director” means a person appointed
to serve in such capacity by the Board of either the Corporation or the Bank or
the successors thereto.
     3.10 “Disability” means in the case of any Optionee that the Optionee:
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Corporation or the Bank (or
would have received such benefits for at least three months if he had been
eligible to participate in such plan).
     3.11 “Effective Date” means the day upon which the Board originally adopted
this Plan, which was February 28, 2003.
     3.12 “Employee” means any person who is employed by the Corporation or a
Subsidiary Company, or is an Officer of the Corporation or a Subsidiary Company,
but not including directors who are not also Officers of or otherwise employed
by the Corporation or a Subsidiary Company.
     3.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2



--------------------------------------------------------------------------------



 



     3.14 “Exercise Price” means the price at which a share of Common Stock may
be purchased by an Optionee pursuant to an Option.
     3.15 “Fair Market Value” shall be equal to the fair market value per share
of the Corporation’s Common Stock on the date an Option is granted. For purposes
hereof, the Fair Market Value of a share of Common Stock shall be the closing
sale price of a share of Common Stock on the date in question (or, if such day
is not a trading day in the U.S. markets, on the nearest preceding trading day),
as reported with respect to the principal market (or the composite of the
markets, if more than one) or national quotation system in which such shares are
then traded, or if no such closing prices are reported, the mean between the
high bid and low asked prices that day on the principal market or national
quotation system then in use, or if no such quotations are available, the price
furnished by a professional securities dealer making a market in such shares
selected by the Committee.
     3.16 “Incentive Stock Option” means any Option granted under this Plan
which the Board intends (at the time it is granted) to be an incentive stock
option within the meaning of Section 422 of the Code or any successor thereto.
     3.17 “Non-Employee Director” means a member of the Board (including
advisory boards, if any) of the Corporation or any Subsidiary Company or any
successor thereto, including an Advisory Director or a Director Emeritus of the
Board of the Corporation and/or any Subsidiary Company, or a former Officer or
Employee of the Corporation and/or any Subsidiary Company serving as a Director,
Advisory Director or Director Emeritus, who is not an Officer or Employee of the
Corporation or any Subsidiary Company.
     3.18 “Non-Qualified Option” means any Option granted under this Plan which
is not an Incentive Stock Option.
     3.19 “Offering” means the offering of Common Stock to the public during
2002 in connection with the conversion of the Bank from the mutual to the stock
form of organization and the issuance of the capital stock of the Bank to the
Corporation.
     3.20 “Officer” means an Employee whose position in the Corporation or
Subsidiary Company is that of a corporate officer, as determined by the Board.
     3.21 “OTS” means the Office of Thrift Supervision.
     3.22 “Option” means a right granted under this Plan to purchase Common
Stock.
     3.23 “Optionee” means an Employee or Non-Employee Director or former
Employee or Non-Employee Director to whom an Option is granted under the Plan.
     3.24 “Retirement” means:

3



--------------------------------------------------------------------------------



 



     (a) A termination of employment which constitutes a “retirement” at the
“normal retirement age” or later under the TierOne Bank Savings Plan or such
other qualified pension benefit plan maintained by the Corporation or a
Subsidiary Company as may be designated by the Board or the Committee, or, if no
such plan is applicable, which would constitute “retirement” under the TierOne
Bank Savings Plan, if such individual were a participant in that plan, provided,
however, that the provisions of this subsection (a) will not apply as long as an
Optionee continues to serve as a Non-Employee Director.
     (b) With respect to Non-Employee Directors, retirement means retirement
from service on the Board of Directors of the Corporation or a Subsidiary
Company or any successors thereto (including service as a Director Emeritus or
Advisory Director to the Corporation or any Subsidiary Company) after reaching
age 65 and having served as a member of the Board Directors of the Corporation
and/or the Bank for a period of 10 years or more.
     3.25 “Subsidiary Companies” means those subsidiaries of the Corporation,
including the Bank, which meet the definition of “subsidiary corporations” set
forth in Section 424(f) of the Code, at the time of granting of the Option in
question.
ARTICLE IV
ADMINISTRATION OF THE PLAN
     4.01 Duties of the Committee. The Plan shall be administered and
interpreted by the Committee, as appointed from time to time by the Board
pursuant to Section 4.02. The Committee shall have the authority to adopt, amend
and rescind such rules, regulations and procedures as, in its opinion, may be
advisable in the administration of the Plan, including, without limitation,
rules, regulations and procedures which (i) address matters regarding the
satisfaction of an Optionee’s tax withholding obligation pursuant to
Section 12.02 hereof, (ii) to the extent permissible by applicable law and
regulation, include arrangements to facilitate the Optionee’s ability to borrow
funds for payment of the exercise or purchase price of an Option, if applicable,
from securities brokers and dealers, and (iii) subject to any legal or
regulatory restrictions or limitations, include arrangements which provide for
the payment of some or all of such exercise or purchase price by delivery of
previously owned shares of Common Stock or other property and/or by withholding
some of the shares of Common Stock which are being acquired. The interpretation
and construction by the Committee of any provisions of the Plan, any rule,
regulation or procedure adopted by it pursuant thereto or of any Option shall be
final and binding in the absence of action by the Board.
     4.02 Appointment and Operation of the Committee. The members of the
Committee shall be appointed by, and will serve at the pleasure of, the Board.
The Board from time to time may remove members from, or add members to, the
Committee, provided the Committee shall continue to consist of two or more
members of the Board, each of whom shall be a Non-Employee Director, as defined
in Rule 16b-3(b)(3)(i) of the Exchange Act or any successor thereto. In
addition, each member of the Committee shall

4



--------------------------------------------------------------------------------



 



be an “outside director” within the meaning of Section 162(m) of the Code and
regulations thereunder at such times as is required under such regulations. The
Committee shall act by vote or written consent of a majority of its members.
Subject to the express provisions and limitations of the Plan, the Committee may
adopt such rules, regulations and procedures as it deems appropriate for the
conduct of its affairs. It may appoint one of its members to be chairman and any
person, whether or not a member, to be its secretary or agent. The Committee
shall report its actions and decisions to the Board at appropriate times but in
no event less than one time per calendar year.
     4.03 Revocation for Misconduct. The Board or the Committee may by
resolution immediately revoke, rescind and terminate any Option, or portion
thereof, to the extent not yet vested, previously granted or awarded under this
Plan to an Employee who is discharged from the employ of the Corporation or a
Subsidiary Company for cause, which, for purposes hereof, shall mean termination
because of the Employee’s personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order.
Options granted to a Non-Employee Director who is removed for cause pursuant to
the Corporation’s Articles of Incorporation or Bylaws or the Bank’s Charter and
Bylaws or the constituent documents of such other Subsidiary Company on whose
board he serves shall terminate as of the effective date of such removal.
     4.04 Limitation on Liability. Neither the members of the Board nor any
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan, any rule, regulation or procedure adopted
by it pursuant thereto or any Options granted under it. If a member of the Board
or the Committee is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of anything done or not
done by him in such capacity under or with respect to the Plan, the Corporation
shall, subject to the requirements of applicable laws and regulations, indemnify
such member against all liabilities and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such action, suit or proceeding if he acted in good
faith and in a manner he reasonably believed to be in the best interests of the
Corporation and its Subsidiary Companies and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful.
     4.05 Compliance with Law and Regulations. All Options granted hereunder
shall be subject to all applicable federal and state laws, rules and regulations
and to such approvals by any government or regulatory agency as may be required.
The Corporation shall not be required to issue or deliver any certificates for
shares of Common Stock prior to the completion of any registration or
qualification of or obtaining of consents or approvals with respect to such
shares under any Federal or state law or any rule or regulation of any
government body, which the Corporation shall, in its sole discretion, determine
to be necessary or advisable. Moreover, no Option may be exercised if such
exercise would be contrary to applicable laws and regulations.

5



--------------------------------------------------------------------------------



 



     4.06 Restrictions on Transfer. The Corporation may place a legend upon any
certificate representing shares acquired pursuant to an Option granted hereunder
noting that the transfer of such shares may be restricted by applicable laws and
regulations.
     4.07 No Deferral of Compensation Under Section 409A of the Code. All
Options granted under the Plan are designed to not constitute a deferral of
compensation for purposes of Section 409A of the Code. Notwithstanding any other
provision in this Plan to the contrary, all of the terms and conditions of any
Options granted under this Plan shall be designed to satisfy the exemption for
stock options set forth in the regulations issued under Section 409A of the
Code. Both this Plan and the terms of all Options granted hereunder shall be
interpreted in a manner that requires compliance with all of the requirements of
the exemption for stock options set forth in the regulations issued under
Section 409A of the Code. No Optionee shall be permitted to defer the
recognition of income beyond the exercise date of a Non-Qualified Option or
beyond the date that the Common Stock received upon the exercise of an Incentive
Stock Option is sold.
ARTICLE V
ELIGIBILITY
     Options may be granted to such Employees or Non-Employee Directors of the
Corporation and its Subsidiary Companies as may be designated from time to time
by the Board or the Committee. Options may not be granted to individuals who are
not Employees or Non-Employee Directors of either the Corporation or its
Subsidiary Companies. Non-Employee Directors shall be eligible to receive only
Non-Qualified Options.
ARTICLE VI
COMMON STOCK COVERED BY THE PLAN
     6.01 Option Shares. The aggregate number of shares of Common Stock which
may be issued pursuant to this Plan, subject to adjustment as provided in
Article IX, shall be 2,257,508. None of such shares shall be the subject of more
than one Option at any time, but if an Option as to any shares is surrendered
before exercise, or expires or terminates for any reason without having been
exercised in full, or for any other reason ceases to be exercisable, the number
of shares covered thereby shall again become available for grant under the Plan
as if no Options had been previously granted with respect to such shares. During
the time this Plan remains in effect, the aggregate grants of Options to each
Employee and each Non-Employee Director shall not exceed 25% and 5% of the
shares of Common Stock available under the Plan, respectively. Options granted
to Non-Employee Directors in the aggregate may not exceed 30% of the number of
shares available under this Plan.

6



--------------------------------------------------------------------------------



 



     6.02 Source of Shares. The shares of Common Stock issued under the Plan may
be authorized but unissued shares, treasury shares or shares purchased by the
Corporation on the open market or from private sources for use under the Plan.
ARTICLE VII
DETERMINATION OF
OPTIONS, NUMBER OF SHARES, ETC.
     The Board or the Committee shall, in its discretion, determine from time to
time which Employees or Non-Employee Directors will be granted Options under the
Plan, the number of shares of Common Stock subject to each Option, and whether
each Option will be an Incentive Stock Option or a Non-Qualified Stock Option.
In making all such determinations there shall be taken into account the duties,
responsibilities and performance of each respective Employee and Non-Employee
Director, his present and potential contributions to the growth and success of
the Corporation, his salary or other compensation and such other factors as the
Board or the Committee shall deem relevant to accomplishing the purposes of the
Plan. The Board or the Committee may but shall not be required to request the
written recommendation of the Chief Executive Officer of the Corporation other
than with respect to Options to be granted to him.
ARTICLE VIII
OPTIONS
     Each Option granted hereunder shall be on the following terms and
conditions:
     8.01 Stock Option Agreement. The proper Officers on behalf of the
Corporation and each Optionee shall execute a Stock Option Agreement which shall
set forth the total number of shares of Common Stock to which it pertains, the
exercise price, whether it is a Non-Qualified Option or an Incentive Stock
Option, and such other terms, conditions, restrictions and privileges as the
Board or the Committee in each instance shall deem appropriate, provided they
are not inconsistent with the terms, conditions and provisions of this Plan.
Each Optionee shall receive a copy of his executed Stock Option Agreement.
     8.02 Option Exercise Price.
     (a) Incentive Stock Options. The per share price at which the subject
Common Stock may be purchased upon exercise of an Incentive Stock Option shall
be no less than one hundred percent (100%) of the Fair Market Value of a share
of Common Stock at the time such Incentive Stock Option is granted, except as
provided in Section 8.09(b).
     (b) Non-Qualified Options. The per share price at which the subject Common
Stock may be purchased upon exercise of a Non-Qualified Option shall be no less
than one hundred percent (100%) of the Fair Market Value of a share of Common
Stock at the time such Non-Qualified Option is granted.

7



--------------------------------------------------------------------------------



 



     8.03 Vesting and Exercise of Options.
     (a) General Rules. Incentive Stock Options and Non-Qualified Options
granted hereunder shall become vested and exercisable at the rate of 20% per
year over five years, commencing one year from the date of grant and an
additional 20% shall vest on each successive anniversary of the date the Option
was granted, and the right to exercise shall be cumulative. Notwithstanding the
foregoing, except as provided in Section 8.03(b) hereof, no vesting shall occur
on or after an Employee’s employment or service as a Non-Employee Director
(which, for purposes hereof, shall include service as a Director Emeritus or
Advisory Director) with the Corporation or any of the Subsidiary Companies is
terminated. In determining the number of shares of Common Stock with respect to
which Options are vested and/or exercisable, fractional shares will be rounded
down to the nearest whole number, provided that such fractional shares shall be
aggregated and deemed vested on the final date of vesting.
     (b) Accelerated Vesting. Unless the Board or the Committee shall
specifically state otherwise at the time an Option is granted, all Options
granted under this Plan shall become vested and exercisable in full on the date
an Optionee terminates his employment with the Corporation or a Subsidiary
Company or service as a Non-Employee Director (including for purposes hereof
service as a Director Emeritus or Advisory Director) because of his death or
Disability or as of the effective date of a Change in Control. All Options
hereunder shall become immediately vested and exercisable in full on the date an
Optionee terminates his employment with the Corporation or a Subsidiary Company
due to Retirement if as of the date of such Retirement (i) such treatment is
either authorized or is not prohibited by applicable laws and regulations, or
(ii) an amendment to the Plan providing for such treatment has been approved by
the shareholders of the Corporation at a meeting of shareholders held more than
one year after the consummation of the Offering.
     8.04 Duration of Options.
     (a) General Rule. Except as provided in Sections 8.04(b) and 8.09, each
Option or portion thereof granted to Employees and Non-Employee Directors shall
be exercisable at any time on or after it vests and becomes exercisable until
the earlier of (i) ten (10) years after its date of grant or (ii) six (6) months
after the date on which the Optionee ceases to be employed (or in the service of
the Board of Directors) by the Corporation and all Subsidiary Companies, unless
the Board of Directors or the Committee in its discretion decides at the time of
grant to extend such period of exercise to a period not exceeding three
(3) years. In the event an Incentive Stock Option is not exercised within
90 days of the effective date of termination of Optionee’s status as an
Employee, the tax treatment accorded Incentive Stock Options by the Code may not
be available.

8



--------------------------------------------------------------------------------



 



     In addition, the accelerated vesting of Incentive Stock Options provided by
Section 8.03(b) may result in all or a portion of such Incentive Stock Options
no longer qualifying as Incentive Stock Options.
     (b) Exception for Termination Due to Disability, Retirement, Change in
Control or Death. Unless the Board or the Committee shall specifically state
otherwise at the time an Option is granted: (i) if an Employee terminates his
employment with the Corporation or a Subsidiary Company as a result of
Disability or Retirement without having fully exercised his Options, the
Employee shall have the right, during the three (3) year period following his
termination due to Disability or Retirement, to exercise such Options, and
(ii) if a Non-Employee Director terminates his service as a director (including
service as an Advisory Director or Director Emeritus) with the Corporation or a
Subsidiary Company as a result of Disability or Retirement without having fully
exercised his Options, the Non-Employee Director shall have the right, during
the three (3) year period following his termination due to Disability or
Retirement, to exercise such Options.
     Subject to the provisions of Article IX hereof, unless the Board or the
Committee shall specifically state otherwise at the time an Option is granted,
if an Employee or Non-Employee Director terminates his employment or service
with the Corporation or a Subsidiary Company following a Change in Control of
the Corporation without having fully exercised his Options, the Optionee shall
have the right to exercise such Options during the remainder of the original ten
(10) year term of the Option from the date of grant.
     If an Optionee dies while in the employ or service of the Corporation or a
Subsidiary Company or terminates employment or service with the Corporation or a
Subsidiary Company as a result of Disability or Retirement and dies without
having fully exercised his Options, the executors, administrators, legatees or
distributees of his estate shall have the right, during the one (1) year period
following his death, to exercise such Options.
     In no event, however, shall any Option be exercisable more than ten
(10) years from the date it was granted.
     8.05 Nonassignability. Options shall not be transferable by an Optionee
except by will or the laws of descent or distribution, and during an Optionee’s
lifetime shall be exercisable only by such Optionee or the Optionee’s guardian
or legal representative. Notwithstanding the foregoing, or any other provision
of this Plan, an Optionee who holds Non-Qualified Options may transfer such
Options to his immediate family or to a duly established trust for the benefit
of one or more of these individuals. For purposes hereof, “immediate family”
includes but is not necessarily limited to the Participant’s spouse, children
(including step children), parents, grandchildren and great grandchildren.
Options so transferred may thereafter be transferred only to the Optionee who
originally received the grant or to an individual or trust to whom the Optionee
could have initially transferred the Option pursuant to this Section 8.05.
Options which are

9



--------------------------------------------------------------------------------



 



transferred pursuant to this Section 8.05 shall be exercisable by the transferee
according to the same terms and conditions as applied to the Optionee.
     8.06 Manner of Exercise. Options may be exercised in part or in whole and
at one time or from time to time. The procedures for exercise shall be set forth
in the written Stock Option Agreement provided for in Section 8.01 above.
     8.07 Payment for Shares. Payment in full of the purchase price for shares
of Common Stock purchased pursuant to the exercise of any Option shall be made
to the Corporation upon exercise of the Option. All shares sold under the Plan
shall be fully paid and nonassessable. Payment for shares may be made by the
Optionee (i) in cash or by check, (ii) by delivery of a properly executed
exercise notice, together with irrevocable instructions to a broker (which shall
be unrelated to the Corporation or the Optionee) to sell the shares and then to
properly deliver to the Corporation the amount of sale proceeds to pay the
exercise price, all in accordance with applicable laws and regulations and
Emerging Issues Task Force Issue No. 00-23 and Financial Accounting Standards
Board Statement No. 123R, or (iii) at the discretion of the Board or the
Committee, by delivering shares of Common Stock (including shares acquired
pursuant to the previous exercise of an Option) equal in fair market value to
the purchase price of the shares to be acquired pursuant to the Option, by
withholding some of the shares of Common Stock which are being purchased upon
exercise of an Option, or any combination of the foregoing. With respect to
subclause (iii) hereof, the shares of Common Stock delivered to pay the purchase
price must have either been (x) purchased in open market transactions or
(y) issued by the Corporation pursuant to a plan thereof more than six months
prior to the exercise date of the Option (or one year in the case of previously
exercised Incentive Stock Options).
     8.08 Voting and Dividend Rights. No Optionee shall have any voting or
dividend rights or other rights of a shareholder in respect of any shares of
Common Stock covered by an Option prior to the time that his name is recorded on
the Corporation’s shareholder ledger as the holder of record of such shares
acquired pursuant to an exercise of an Option.
     8.09 Additional Terms Applicable to Incentive Stock Options. All Options
issued under the Plan as Incentive Stock Options will be subject, in addition to
the terms detailed in Sections 8.01 to 8.08 above, to those contained in this
Section 8.09.
          (a) Amount Limitation. Notwithstanding any contrary provisions
contained elsewhere in this Plan and as long as required by Section 422 of the
Code, the aggregate Fair Market Value, determined as of the time an Incentive
Stock Option is granted, of the Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by the Optionee during any
calendar year, under this Plan and stock options that satisfy the requirements
of Section 422 of the Code under any other stock option plans maintained by the
Corporation (or any parent or Subsidiary Company), shall not exceed $100,000.

10



--------------------------------------------------------------------------------



 



          (b) Limitation on Ten Percent Stockholders. The price at which shares
of Common Stock may be purchased upon exercise of an Incentive Stock Option
granted to an individual who, at the time such Incentive Stock Option is
granted, owns, directly or indirectly, more than ten percent (10%) of the total
combined voting power of all classes of stock issued to shareholders of the
Corporation or any Subsidiary Company, shall be no less than one hundred and ten
percent (110%) of the Fair Market Value of a share of the Common Stock of the
Corporation at the time of grant, and such Incentive Stock Option shall by its
terms not be exercisable after the earlier of the date determined under
Section 8.03 or the expiration of five (5) years from the date such Incentive
Stock Option is granted.
          (c) Notice of Disposition; Withholding; Escrow. An Optionee shall
immediately notify the Corporation in writing of any sale, transfer, assignment
or other disposition (or action constituting a disqualifying disposition within
the meaning of Section 421 of the Code) of any shares of Common Stock acquired
through exercise of an Incentive Stock Option, within two (2) years after the
grant of such Incentive Stock Option or within one (1) year after the
acquisition of such shares, setting forth the date and manner of disposition,
the number of shares disposed of and the price at which such shares were
disposed of. The Corporation shall be entitled to withhold from any compensation
or other payments then or thereafter due to the Optionee such amounts as may be
necessary to satisfy any withholding requirements of Federal or state law or
regulation and, further, to collect from the Optionee any additional amounts
which may be required for such purpose. The Committee may, in its discretion,
require shares of Common Stock acquired by an Optionee upon exercise of an
Incentive Stock Option to be held in an escrow arrangement for the purpose of
enabling compliance with the provisions of this Section 8.09(c).
ARTICLE IX
ADJUSTMENTS FOR CAPITAL CHANGES
     9.01 General Adjustments. The aggregate number of shares of Common Stock
available for issuance under this Plan, the number of shares to which any Option
relates, the maximum number of shares that can be covered by Options to each
Employee, each Non-Employee Director and Non-Employee Directors as a group and
the exercise price per share of Common Stock under any Option shall be
proportionately adjusted for any increase or decrease in the total number of
outstanding shares of Common Stock issued subsequent to the effective date of
this Plan resulting from a split, subdivision or consolidation of shares or any
other capital adjustment, the payment of a stock dividend, or other increase or
decrease in such shares effected without receipt or payment of consideration by
the Corporation.
     9.02 Adjustments for Mergers and Other Corporate Transactions. If, upon a
merger, consolidation, reorganization, liquidation, recapitalization or the like
of the Corporation, the shares of the Corporation’s Common Stock shall be
exchanged for other securities of the Corporation or of another corporation,
each Option shall be converted, subject to the conditions herein stated, into
the right to purchase or acquire such number

11



--------------------------------------------------------------------------------



 



of shares of Common Stock or amount of other securities of the Corporation or
such other corporation as were exchangeable for the number of shares of Common
Stock of the Corporation which such Optionee would have been entitled to
purchase or acquire except for such action, and appropriate adjustments shall be
made to the per share exercise price of outstanding Options, provided that in
each case the number of shares or other securities subject to the substituted or
assumed stock option and the exercise price thereof shall be determined in a
manner that satisfies the requirements of Treasury Regulation §1.424-1 and the
regulations issued under Section 409A of the Code so that the substituted or
assumed option is not deemed to be a modification of the outstanding Options.
Notwithstanding any provision to the contrary herein, the term of any Option
granted hereunder and the property which the Optionee shall receive upon the
exercise or termination thereof shall be subject to and be governed by the
provisions regarding the treatment of any such Options set forth in a definitive
agreement with respect to any of the aforementioned transactions entered into by
the Corporation to the extent any such Option remains outstanding and
unexercised upon consummation of the transactions contemplated by such
definitive agreement.
     9.03 Adjustments for Returns of Capital. Notwithstanding any provision to
the contrary, the exercise price of shares subject to outstanding Options shall
be proportionately adjusted upon the payment of a special large and nonrecurring
dividend that has the effect of a return of capital to the stockholders,
providing that the adjustment to the per share exercise price shall satisfy the
criteria set forth in Emerging Issues Task Force 90-9 (or any successor thereto)
so that the adjustments do not result in compensation expense, and provided
further that if such adjustment with respect to Incentive Stock Options would be
treated as a modification of the outstanding Incentive Stock Options with the
effect that, for purposes of Sections 422 and 425(h) of the Code, and the rules
and regulations promulgated thereunder, new Incentive Stock Options would be
deemed to be granted, then no adjustment to the per share exercise price of
outstanding stock options shall be made.
ARTICLE X
AMENDMENT AND TERMINATION OF THE PLAN
     The Board may, by resolution, at any time terminate or amend the Plan with
respect to any shares of Common Stock as to which Options have not been granted,
subject to regulations of the OTS and any required shareholder approval or any
shareholder approval which the Board may deem to be advisable for any reason,
such as for the purpose of obtaining or retaining any statutory or regulatory
benefits under tax, securities or other laws or satisfying any applicable stock
exchange listing requirements. The Board may not, without the consent of the
holder of an Option, alter or impair any Option previously granted or awarded
under this Plan except as provided by Article IX hereof or except as
specifically authorized herein.
     Notwithstanding anything to the contrary herein, in no event shall the
Board of Directors without shareholder approval amend the Plan nor shall the
Board of Directors or the Committee amend an Option in any manner that
effectively allows the repricing of

12



--------------------------------------------------------------------------------



 



any Option previously granted under the Plan either through a reduction in the
Exercise Price or through the cancellation and regrant of a new Option in
exchange for the cancelled Option (except as permitted pursuant to Article IX in
connection with a change in the Company’s capitalization).
ARTICLE XI
EMPLOYMENT RIGHTS
     Neither the Plan nor the grant of any Options hereunder nor any action
taken by the Committee or the Board in connection with the Plan shall create any
right on the part of any Employee or Non-Employee Director of the Corporation or
a Subsidiary Company to continue in such capacity.
ARTICLE XII
WITHHOLDING
     12.01 Tax Withholding. The Corporation may withhold from any cash payment
made under this Plan sufficient amounts to cover any applicable withholding and
employment taxes, and if the amount of such cash payment is insufficient, the
Corporation may require the Optionee to pay to the Corporation the amount
required to be withheld as a condition to delivering the shares acquired
pursuant to an Option. The Corporation also may withhold or collect amounts with
respect to a disqualifying disposition of shares of Common Stock acquired
pursuant to exercise of an Incentive Stock Option, as provided in
Section 8.09(c).
     12.02 Methods of Tax Withholding. The Board or the Committee is authorized
to adopt rules, regulations or procedures which provide for the satisfaction of
an Optionee’s tax withholding obligation by the retention of shares of Common
Stock to which the Employee would otherwise be entitled pursuant to an Option
and/or by the Optionee’s delivery of previously owned shares of Common Stock or
other property.
ARTICLE XIII
EFFECTIVE DATE OF THE PLAN; TERM
     13.01 Effective Date of the Plan. This Plan as originally adopted was
effective as of the Effective Date, and Options may be granted hereunder no
earlier than the date this Plan was approved by shareholders and no later than
the termination of the Plan. The shareholders of the Corporation approved this
Plan as originally adopted at a meeting held on April 23, 2003 pursuant to
Article XIV hereof. The amendment and restatement of this Plan was adopted
effective as of July 27, 2006.

13



--------------------------------------------------------------------------------



 



     13.02 Term of Plan. Unless sooner terminated, this Plan shall remain in
effect for a period of ten (10) years ending on the tenth anniversary of the
Effective Date. Termination of the Plan shall not affect any Options previously
granted and such Options shall remain valid and in effect until they have been
fully exercised or earned, are surrendered or by their terms or the terms hereof
expire or are forfeited.
ARTICLE XIV
SHAREHOLDER APPROVAL
     The shareholders of the Corporation approved this Plan as originally
adopted at a meeting of shareholders of the Corporation held on April 23, 2003
within twelve (12) months following the Effective Date in order to meet the
requirements of (i) Section 422 of the Code and regulations thereunder,
(ii) Section 162(m) of the Code and regulations thereunder, and (iii) the Nasdaq
Stock Market for continued quotation of the Common Stock on the Nasdaq National
Market.
ARTICLE XV
MISCELLANEOUS
     15.01 Governing Law. To the extent not governed by Federal law, this Plan
shall be construed under the laws of the State of Nebraska.

14